705 N.W.2d 685 (2005)
474 Mich. 917-18
People
v.
Farhat
No. 128313.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal
SC: 128313, COA: 259544.
On order of the Court, the application for leave *686 to appeal the February 10, 2005 order of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.